Kadien, J.
There has been presented to me for approval a certificate of incorporation signed by six citizens residing in the county of Queens who desire to incorporate pursuant to article 2 of the Membership Corporations Law of the State of New York, under the name of “ We Americans, Inc.”
The stated objects of the corporation in full are as follows:
“ To uphold the Constitutions of the United States and the State of New York;
“ To establish a non-political, non-sectarian and lawful association of American citizens regardless of race, creed or color;
“ To combat by lawful means the advocacy and practice of Communism, Nazism, Fascism or any other doctrine which may preach, teach, urge or practice hostility to or disrespect or modification of, by other than lawful or constitutional methods, the existing form of democratic government as guaranteed by the Constitution of the United States and of the respective States of the United States ;
“To encourage by precept, education and co-operation with existing civic, fraternal, religious and patriotic organizations the principles of unselfish and patriotic devotion to country as exemplified by the lives of George Washington, Abraham Lincoln, Theodore Roosevelt, Andrew Jackson and other great Americans;
“ To preserve freedom of speech, press, assembly and other inalienable rights now provided for and guaranteed by the Constitutions of the United States and of the respective States of the United States;
*168“ To co-operate with the existing agencies of government in the preservation of these rights and in defense against invasion thereof by hostile, selfish, un-American and unpatriotic persons, groups or influences;
“ To assist existing governmental agencies in the procuring and maintaining of peace within the United States of America.”
These are laudable purposes which We Americans are duty bound to advocate and practice.
I can think of no better method of combatting Communism, Nazism, Fascism or any other subversive doctrines than to rededicate ourselves to the first principles of our forefathers and to proclaim to the world by our practice of those principles that we are a people determined to adhere to the principles upon which this government was founded. To do this is the right of no particular group or organization. It belongs to all Americans.
The decisive factor, however, of my determination to deny the application is the name “ We Americans, Inc.,” which the incorporators desire to assume. It appears to me to be anomalous for an organization whose avowed purpose is to foster Americanism to seek the incorporation of the term “ We Americans,” thereby excluding 120,000,000 other Americans who have an equal right thereto. “ One of the principles upon which this government was founded is that of equality of right.” (Cotting v. Kansas City Stock Yards Co., 183 U. S. 79, at p. 110.) All the citizens of these United States are entitled to the use of the term “ We Americans,” and no group should be permitted to incorporate it as their exclusive designation.
The application is denied.